Electronically Filed
                                                         Supreme Court
                                                         SCPW-XX-XXXXXXX
                                                         27-FEB-2020
                                                         02:07 PM



                          SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                   MICKEY A. MADDOX, Petitioner,

                                 vs.

THE HONORABLE RHONDA I. L. LOO, Judge of the Circuit Court of the
       Second Circuit, State of Hawai#i, Respondent Judge,

                                 and

                   STATE OF HAWAI#I, Respondent.


                       ORIGINAL PROCEEDING
   (SCWC-XX-XXXXXXX; S.P.P. NO. 13-1-0004; CR. NO. 09-1-0284)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of petitioner Mickey A. Maddox’s

petition for writ of mandamus, filed on January 6, 2020, the

respondent State of Hawai#i’s answer, filed on February 6, 2020,

the respondent judge’s response, filed on February 6, 2020, the

respective supporting documents, and the record, it appears that

the circuit court has granted the motion for new counsel and

appointed new counsel to represent petitioner, the motion for

disqualification/recusal is currently set for February 18, 2020,
at 8:15 a.m., and, as explained by the respondent judge, once the

motion for disqualification/recusal has been decided, the

evidentiary hearing will be set.       Thus, based on the current

state of the underlying record in this case, petitioner’s request

for extraordinary relief is not warranted.       See Kema v. Gaddis,

91 Hawai#i 200, 204, 982 P.2d 334, 338 (1999) (a writ of mandamus

is an extraordinary remedy that will not issue unless the

petitioner demonstrates a clear and indisputable right to relief

and a lack of alternative means to redress adequately the alleged

wrong or obtain the requested action); Wong v. Fong, 60 Haw. 601,

604, 593 P.2d 386, 389 (1979) (an extraordinary writ will

ordinarily be invoked in exceptional circumstances amounting to

judicial usurpation of power).    Accordingly,

          IT IS HEREBY ORDERED that the petition for writ of

mandamus is denied.

          DATED:   Honolulu, Hawai#i, February 27, 2020.

                                 /s/ Mark E. Recktenwald

                                 /s/ Paula A. Nakayama

                                 /s/ Sabrina S. McKenna

                                 /s/ Richard W. Pollack

                                 /s/ Michael D. Wilson




                                   2